Judgment and order reversed and new trial ordered, with costs to the appellant to abide the event, unless the plaintiff stipulates to reduce the judgment as entered to the sum of $8,114.60; in which event the judgment as so modified and the order appealed from are affirmed, without costs. No opinion. Settle order on notice. Present ■— Clarke, P. J., Merrell, Finch, Martin and Burr, JJ.; Merrell, J., dissents and votes for reversal and to dismiss the complaint on the ground that there was no negligence shown on the part of defendant, and that as matter of law plaintiff was guilty of contributory negligence.